Title: To James Madison from Robert Patton, 30 March 1792
From: Patton, Robert
To: Madison, James


Dear sirFredericksburg 30th March 1792
My House having been very suddenly destroyed by fire in the month of Jany last, I found my papers, on my return from Philadelphia in such a deranged situation that it was not untill yesterday I was able to lay my hands on the Letter which contained a Copy of the affadavit recorded in the public office at Charleston respecting the forgery on my name to a Bond given General Greene by Banks & Hunter. The foregoing is an exact Copy, and the first intimation I had of the forgery was communicated to me by Letter from Mr. James Miller of Charleston I think early in 1785, wherein he related the manner of his making the discovery and a conversation he had with General Greene on the subject, but this Letter has I am afraid been consumed in the fire as I cannot discover it amongst my papers after a diligent search. I immediately wrote to Charleston to have the Witnesses to the Bond examined, but Mr. Ferrie the only one being in Europe his deposition could not be procured untill the time mentioned.
A stranger to any connection ever having been between General Greene & Banks; conscious none ever existed between him & myself and conceiving myself to Stand on safe ground with respect to all degree of responsibality, I feel a disposition to withhold any thing that might be thought to operate against the Prayer of Mrs. Greene’s petition and prove prejudicial to the family of a Gentleman who deserves so much from his Country as General Greene. Indeed it is only to save my own reputation that I expose a transaction wch. must cover the memory of Banks with Ignominy & dishonour; under those circumstances the foregoing is committed to Mr. Madisons superior Judgment to use as he thinks best, with this request that it may be shewn to Mr. Wadsworth who I am told is one of the Genls. Executors & to whom this forgery in all probability has never yet been told. Your goodness will I hope ex’use the trouble I give you on this Occassion and believe me to be with great Respect Dear sir Your Mo: Ob: servant
Rob Patton
Your friends in Orange were all well last Monday.
